Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00521-CV

                                      IN RE DDAV WATER, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 7, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 31, 2019, relator filed a petition for writ of mandamus. Relator also filed a motion

for stay of the trial court’s July 31, 2019 “Order Granting Defendant, DTB Investments, L.P.’s

Emergency Motion to Dissolve Temporary Restraining Order and Motion to Dismiss,” which this

court granted on July 31, 2019. After considering the petition and the record, this court concludes

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied.

See TEX. R. APP. P. 52.8(a). The stay imposed on July 31, 2019 is lifted. The motions filed by the

real party in interest to lift this court’s stay are denied as moot.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 20019-CI-15029, styled DDAV Water, LLC v. DTB Investments, L.P.,
pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.